Citation Nr: 0415007	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 12, 
2002, for the grant of a 60 percent rating for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a 10 percent rating effective December 28, 2001, and 
increased the veteran's disability rating for a low back 
disability to 60 percent.  

The issue of entitlement to an earlier effected date for the 
grant of a 60 percent rating for a low back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran has reported treatment for PTSD at a Vet Center 
since 2000.  A counselor provided a letter dated in February 
2004 confirming such treatment.  The records of this 
treatment have not been provided by the Vet Center.  VA is 
obligated to obtain these records.  Massey v. Brown, 7 Vet 
App 204 (1994).

Because of the time that has elapsed since the last VA 
psychiatric examination in March 2002, and because the Vet 
Center counselor has reported a more severe level of 
disability than was documented on that examination, a current 
psychiatric examination is needed.  

The veteran contends that the effective date of his grant of 
a 60 percent rating for a low back disability should be 
earlier than March 12, 2002.

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not received this required notice 
for his claim for an effective date earlier than March 12, 
2002, for the grant of a 60 percent rating for a low back 
disability.  The AMC or RO should provide the appellant with 
notice regarding the claim for an earlier effective date for 
the grant of a 60 percent rating for a low back disability in 
accordance with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

1.  The AMC or RO should provide the 
veteran with notice regarding the claim 
for an earlier effective date for the 
grant of a 60 percent rating for a low 
back disability in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

2.  The AMC or RO should obtain all 
records of the veteran's treatment at the 
Boston Vet Center since 2000.  

3.  The AMC or RO should afford the 
veteran a psychiatric examination in 
order to evaluate the current severity of 
the veteran's PTSD.  The examiner should 
review the claims folder in conjunction 
with the exam, and report all 
manifestations of PTSD, and it's impact 
on the veteran's occupational and social 
functioning.  The examiner should also 
report a global assessment of function 
score attributable, if possible, solely 
to PTSD.

4.  Thereafter, the AMC or RO should 
readjudicate the claims.  If the benefits 
are not granted in full, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





